[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 11-10815                 MARCH 20, 2012
                         Non-Argument Calendar              JOHN LEY
                                                             CLERK
                       ________________________

                   D.C. Docket No. 1:09-cv-20800-EGT


KATHRYN GROVES,

                                                     Plaintiff-Appellant,

     versus

ROYAL CARIBBEAN CRUISES, LTD.,
a Liberian corporation,

                                                     Defendant-Appellee.


                     __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 20, 2012)

Before MARCUS, MARTIN, and HILL, Circuit Judges:

PER CURIAM:
        Appellant Kathryn Groves (Groves) was injured on Appellee, Royal

Caribbean Cruises, Ltd.’s, cruise ship, M/S Freedom of the Seas (RCL). When

leaving the carpeted dining room, Groves slipped and fell as she stepped

backwards from the carpeted area onto the granite hard floor of the wait station.

        In 2009, Groves filed a complaint, alleging, for purposes of this appeal, that

RCL is liable for the negligent design of the area in the dining room where the

accident occurred.1 The district court found that Groves presented no evidence

that RCL actually created, participated in, or approved the alleged negligent

design of these areas near the dining room where Groves was injured. It granted

summary judgment to RCL on Groves’s negligent design of the dining area claim.

        Under the law in this circuit, RCL can be liable only for negligent design of

the dining area if it had actual or constructive notice of such hazardous condition.

See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989);

Everett v. Carnival Cruise Lines, 912 F.2d 1355 (11th Cir. 1990). The district

court found that it did not. We agree.

        Having reviewed the record in this appeal, the briefs and the argument of

counsel, we find no error, and affirm the judgment of the district court.



       1
         Groves also appealed the district court’s exclusion of her expert witness’s testimony on the
design flaw issue. As there is no negligent liability attributable to RCL, the district court considered
this issue as moot. We agree.

                                                   2
AFFIRMED.




            3